Citation Nr: 1724012	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  12-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1960 to March 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The Veteran filed a timely Notice of Disagreement (NOD) in June 2010 and a Statement of the Case (SOC) was issued in June 2012.  The Veteran filed a VA Form 9 in June 2012.  

In June 2013, the Veteran testified at a travel Board hearing over which the undersigned Veterans Law Judge presided, and the transcript of that hearing has been associated with the claims file.

The Board remanded the claim in December 2014.  A Supplemental SOC was issued in December 2015 and the issue has been returned to the Board for adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's bilateral hearing loss did not manifest during, or as a result of, active military service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implantation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2016).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Prinicipi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121. 

VA's duty to notify was satisfied by a letter dated in February 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Additionally, the RO substantially complied with prior remand instructions.    The instructions pertinent to deciding the claim included obtaining an additional VA examination.  An examination was provided in November 2015 and an addendum opinion was provided in December 2015.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records and VA records, provided the Veteran with VA examinations, and obtained addendum VA opinions.  The report of the VA examinations and opinions included a review of the Veteran's medical history, including his service treatment records, an interview and examination of the Veteran, as well as sufficient rationale and clinical and diagnostic findings for purposes of determining the nature and etiology of the Veteran's bilateral hearing loss.  Therefore, the Board concludes that the VA examinations and opinions are adequate.  38 C.F.R. § 4.2 (2016); see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide an examination or obtain a VA opinion, it must ensure that examination or opinion is adequate).  
  
In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Service Connection

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A.  Legal Criteria 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  Service connection may be established for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Generally to establish entitlement to service connection, a Veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease.  All three elements must be proved.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be established for certain chronic diseases listed under 38 C.F.R. § 3.309(a) by either (1) the existence of such a chronic disease noted during service, or during an applicable presumption period under 38 C.F.R. § 3.307, and present manifestations of that same chronic disease; or, (2) where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity can be legitimately questioned, then a showing of continuity of symptomatology after discharge is required to support the claim of service connection.  38 C.F.R. § 3.303(b) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155, 159-60 (1993) the Court held that even if audiometric testing at separation did not establish hearing loss by VA standards at 38 C.F.R. § 3.385, such audiometric test results did not preclude granting service connection for a current hearing loss when there is evidence that current hearing loss is causally related to service.  In Hensley, there was an upward shift in threshold levels at some frequencies on an examination for separation and in-service audiometric testing yielded elevated thresholds at some frequencies.  Thus, the Court found that the claim could not be denied solely because the hearing loss did not meet the criteria for 38 C.F.R. § 3.385 at separation.  Rather, if there were any current hearing loss (by VA standards) it had to be determined whether shifts in auditory thresholds during service represented the onset of any current hearing loss (even if first diagnosed a number of years after service).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service. See 38 U.S.C.A. §§ 1110; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Factual Background 

The Veteran's service treatment records are absent any complaints or diagnoses of problems with the Veteran's ears or hearing.  

Multiple audiograms are available in his service treatment records, but, prior to January 1, 1967, service department audiometric results were reported in standards set forth by the American Standards Association (ASA).  Between January 1, 1967, and December 31, 1970, it is unclear whether such thresholds were recorded using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units.  Because the Veteran's examinations took place well before January 1, 1967, the ASA standards have been converted to ISO-ANSI standards in the chart below.  The ASA figures are the first figures to appear in the chart with the ISO-ANSI standards represented by the figures in parenthesis.  During the Veteran's in-service examinations, the measure of pure tone threshold levels, in decibels, were as follows:

July 1960


HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
-5(5)
0(10)
0(10)
5(10)
LEFT
 10(25)
10(20)
0(10)
0(10)
0(5)

Aug. 1960


HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
0(10)
5(10)
LEFT
 10(25)
10(20)
0(10)
0(10)
0(5)



(Undated*)


HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
0(10)
0(10)
5(15)
0(5)
LEFT
 -5(10)
0(10)
0(10)
0(10)
0(5)
(*Time in job 6 to 11 months)

The Veteran's discharge examination report shows pure tone threshold levels, in decibels, were as follows: 

Mar. 1964


HERTZ



500
1000
2000
3000
4000
RIGHT
-5(10)
-5(5)
0(10)
---
20(25)
LEFT
-5(10)
-5(5)
0(10)
---
10(15)

Further, upon separation in March 1964, the Veteran denied any ear, nose, or throat trouble and no ear problems were noted on examination.

VA treatment records from March 2010 indicate that the Veteran had an appointment to establish care with VA.  His chief complaint was hearing impairment.  He stated that his hearing had increasingly worsened.  He stated that he had difficulty with crowds and background noise.  The Veteran stated that he did better with one-on-one conversations.  The Veteran stated that he had been a hunter but had quit five years ago due to a rifle shot causing pain to his ears bilaterally.  The Veteran denied ever wearing hearing aids previously.  The Veteran reported occupational noise exposure as a truck driver and as a jet engine mechanic during his military service.  The Veteran reported that he wore hearing protection but that it was ineffective.  

The Veteran was afforded a VA examination for his claim for service connection for bilateral hearing loss in March 2010. On the audiological evaluation, pure tone thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
55
60
60
LEFT
20
35
60
60
70

Speech audiometry revealed speech recognition ability of 94 percent in each ear.

At that time, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 250-8000 Hz.  The examiner noted that the Veteran's hearing was within normal limits at separation and thus opined that the Veteran's hearing loss is less likely as not caused by or a result of military noise exposure.  

The Veteran was provided an audiological VA examination in conjunction with his claim of service connection for tinnitus in April 2010.  The examiner noted that the Veteran was a reliable historian.  The examiner reviewed the claims file, including the VA treatment records and the Veteran's military, occupational, and recreational noise exposure.  The examiner noted that the Veteran served as a flight line jet engine mechanic in service, working on "running" engines; the Veteran reported hearing protection that "seemed ineffective against engine noise."  The examiner noted that the Veteran worked as a truck driver after service and that the Veteran had noise exposure from hunting.  

At his June 2013 hearing, the Veteran testified that he was on the flight line and was a fight line engine mechanic.  He stated that they did onsite adjustments and repairs to the engine while it was running.  He stated that he did not wear his hearing protection because you had to be able to communicate with the coworkers you were working with.  The Veteran reported that he was told he had some hearing loss at separation but that it was not recorded.  The Veteran reported that he had worked as an over-the-road truck driver.

Another VA examination was provided November 2015.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
40
65
70
80
LEFT
30
50
65
90
85

Speech audiometry revealed speech recognition ability of 36 percent in the right ear and 52 percent in the left ear.  

The examiner indicated that there was a positive threshold shift greater than normal measurement variability at any frequency between 500 Hz and 6000 Hz in both ears.  The examiner opined that it was at least as likely as not that the Veteran's bilateral hearing loss was caused by or a result of military service.  The examiner noted that the entrance examination used whispered voice testing, which was not ear or frequency specific and was not calibrated.  As such, the examiner indicated that the examination could not be used for fitting purposes.  The examination was within normal limits bilaterally with thresholds such that significant threshold shifts were as likely as not.   

Because the Veteran's service treatment records show that the Veteran had several audiograms in service that were not considered by the November 2015 examiner, an addendum opinion was sought in December 2015.  The December 2015 examiner opined that the claimed condition (bilateral hearing loss) was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided the rationale that the enlistment and separation examinations, which were converted from ASA to ISO, were normal without any indication of any significant auditory threshold shifts occurring during military service.  The examiner opined that it is at least as likely as not that the Veteran's hearing loss was due to the combined effects of multiple factors incurred after military service.  

In a December 2015 statement, the Veteran asserted that he believed that the addendum opinion was flawed.  He noted that the first (November 2015) examiner indicated that the claims file had been reviewed.  Thus, he argued that the examiner would have considered the service treatment records, including the audiograms.  The Veteran also asserted that there was a 10dB shift in the 4000 Hz value for pure tone thresholds between 1960 and 1964.  In another December 2015 statement, the Veteran argued that the resolution of doubt with one positive and one negative opinion should be resolved in his favor.  He also noted that the physician who conducted the November 2015 examination was an audiologist while the physician who provided the addendum opinion was not.  He indicated that he believed the audiologist's opinion was more probative than the other opinion.  

The Veteran submitted a statement in January 2016 in which he indicated that he believed his hearing loss was caused by the same acoustic trauma that caused his tinnitus.  He reiterated that his in-service military occupational specialty of jet engine mechanic reasonably supported his assertion.  He stated that his hearing loss gradually worsened from the day he left active duty to present.  

In a February 2016 email, the physician who conducted the November 2015 examination responded to a question posed to him.  He was asked what constituted a "significant auditory threshold shift" and he responded by writing that a 20 dB shift in three frequency ranges or a 40 dB shift in a single frequency range is considered significant.  

Analysis
 
First, the Board finds that the Veteran has a current hearing loss disability for VA compensation purposes as evidenced by the March 2010 and November 2015 VA examinations.  The Board therefore finds that the evidence demonstrates a current diagnosis, meeting the first requirement for the establishment of service connection.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

As for the second requirement for service connection, that a disease or injury was incurred or aggravated during service, the Veteran has continuously reported that he was exposed to loud noise and acoustic trauma while he worked as a mechanic on the flight line.  The Board finds that the noise exposure described by the Veteran is consistent with the duties and circumstances of his military occupational specialty.  Therefore, the Board finds that in-service noise exposure is established and Shedden element (2) is met.

Turning to the third Shedden element of whether there is a nexus, or link, between the Veteran's current bilateral hearing loss and his in-service noise exposure, the Board finds that the most competent and probative evidence is against a finding of service connection for bilateral hearing loss.

The Board finds the March 2010 VA examination and the December 2015 addendum opinion to be highly probative to the question at hand.  The examination and addendum opinion were provided by clinicians who possess the necessary education, training, and expertise to provide the requested opinions.  In addition, the December 2015 opinion provided an adequate rationale in determining that the Veteran's bilateral hearing loss was not likely caused by noise exposure he had in service.  The December 2015 VA examiner indicated the Veteran's bilateral hearing loss disability did not originate in service but, rather, was at least as likely as not of post-service onset.  Given the above, it is clear that the examiner took into consideration all relevant factors in giving the opinions and supporting rationale.

It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  When reviewing medical opinions, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board notes that, the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this regard, the Board notes that the opinion provided in November 2015 relates the Veteran's currently bilateral hearing loss to in-service noise exposure.  The examiner concluded that the Veteran's hearing was at least as likely related to service because the Veteran had not undergone an entrance examination with pure tone threshold findings.  However, the Board finds that the physician failed to discuss the three audiograms from service prior to separation that had included pure tone thresholds in decibels.  Thus, the Board notes that he rested that opinion on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).  That is, the examiner mistakenly believed the Veteran's only in-service audiograms were whisper tests.  Because he did not consider relevant evidence, the Board assigns little probative value to the November 2015 opinion.  In the precedent decision of Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008), the Court held that the probative value of a medical opinion comes from its being factually accurate, fully articulated, and having a sound reasoning for the conclusion.  The Board recognizes the Veteran's sincere arguments regarding the probative value of each opinion, including that the November 2015 VA examiner was an audiologist and the December 2015 examiner was not.  In this regard, VA benefits from a presumption that it has properly chosen a person qualified to provide a medical opinion in a particular case.  Parks v. Shinseki, 716 F.3d 581, 585 (Fed. Cir. 2013) (citing Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011)); Wise v. Shinseki, 26 Vet. App. 517, 524-27 (2014).  It is presumed that VA follows a regular process that ordinarily results in the selection of a competent medical professional.  Parks, 716 F.3d at 585 ("Viewed correctly, the presumption [of competence] is not about the person or a job title; it is about the process.").   By contrast, as discussed above, the March 2010 and December 2015 VA examination and opinion were based on an accurate and complete review of the Veteran's claims file, interview and initial examination of the Veteran, and the December 2015 opinion provided a persuasive rationale based on sound medical principles.  

In regard to continuity of symptoms, the Board finds that the Veteran's bilateral hearing loss is properly afforded such consideration, as it is an enumerated condition in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran originally asserted that his hearing loss began in the 1970s when he sought treatment from a private physician because his wife told him his hearing was getting worse.  See Hearing Transcript, pg. 10.  The Board recognizes the January 2016 statement in which the Veteran asserted that his hearing loss had gradually worsened from separation to present.  The Board acknowledges the Veteran's assertions that his bilateral hearing loss began in-service.  The Board notes that the Veteran is competent to report the onset of symptoms.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

Once evidence is determined to be competent, the Board must determine whether the evidence is also credible.  The former, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno, supra.  Credibility can be generally evaluated by considering interest, bias, or inconsistent statements, the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992)).

Thus, while the Veteran is competent to report symptoms of hearing loss, the Board finds that his statements regarding the onset and continuity are not of sufficient reliability, and thus are not credible.  The Board finds that the Veteran's current assertions are at variance with the more contemporaneous evidence of record.  As noted above, the Veteran's service treatment records support the indication that the Veteran's hearing loss did not begin in service.  He denied problems related to his ears and hearing at separation, and his separation examination found that the Veteran's ears were normal.  These assertions of the Veteran at the time of his separation from service are express denials of any hearing problems at the time of his separation and refute any subsequent contentions from the Veteran that he experienced an in-service onset and continuous hearing symptomatology from his exposure to loud noise in service.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions does not render lay statements incredible, such absence is for consideration in determining credibility.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  Additionally, the Board recognizes that the Veteran asserted that no one in his section reported minor problems like hearing loss.  In this regard, the Board reiterates that the Veteran originally stated that he first sought treatment for hearing loss in the 1970s.  Therefore, the Veteran's current statements made in connection with his pending claim for VA benefits that he suffered from bilateral hearing loss since service are less probative because he testified at his Board hearing to contrary information.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997) (the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor); see also Pond v. West, 12 Vet. App. 341, 345   (1999) (interest may affect the credibility of testimony).

Finally, the record evidence before the Board indicates that the Veteran did not seek treatment for bilateral hearing loss until several decades after service, when he filed his claim for bilateral hearing loss in January 2010.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim). 

Given the above, the Board finds that there is no credible evidence of continuity of symptomatology.  Therefore, service connection cannot be awarded on this theory of entitlement.

Additionally, the Board acknowledges the Veteran's assertions that his bilateral hearing loss is related to his military service.  The Board acknowledges that it is within the realm of common medical knowledge that exposure to loud noises may cause hearing loss.  Therefore, the Veteran's lay opinion could possibly be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, determining the precise etiology of the Veteran's hearing loss is not a simple question, as there are conceivably multiple potential etiologies of the Veteran's sensorineural hearing loss.  Ascertaining the etiology of hearing loss involves considering multiple factors and knowledge of how those factors interact with the mechanics of human hearing.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his hearing loss is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the March 2010 VA examination and December 2015 addendum opinion, both of which determined that the Veteran's bilateral hearing loss is not related to his service.  The Board reiterates that the Veteran's service treatment records are negative for any bilateral hearing loss symptoms during service, to include the hearing examinations that were administered during service and on separation.  The Veteran denied having any hearing loss or ear trouble in his report of medical history at separation as well.  Finally, there is no evidence that he sought treatment for hearing loss during service or at separation.  The Veteran's statements regarding his lack of hearing loss symptoms during service and at separation are highly probative as they were made contemporaneous with his service and therefore are inherently more reliable in regard to the state of the Veteran's condition.  

Finally, though sensorineural hearing loss is considered a chronic disease for VA purposes, bilateral sensorineural hearing loss was not clinically shown to a compensable degree within one year following the Veteran's discharge from service.  And, as discussed, there is also no persuasive credible lay evidence that bilateral hearing loss manifested to a compensable degree within one year following the Veteran's discharge from service.  Additionally, the evidence of record reveals that the Veteran was not diagnosed with bilateral hearing loss for VA purposes until March 2010, more than 40 years after discharge from service.  Therefore, service connection for bilateral hearing loss is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

As such, based on the above, the Board finds that the weight of the evidence is against a finding of service connection for the Veteran's bilateral hearing loss on any basis.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  38 C.F.R. § 3.102 (2016), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


